     Case 2:19-cv-00364-JDL Document 6 Filed 08/28/19 Page 1 of 2                  PageID #: 67



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE


WVUE 2015-1                                           )
                                                      )
         Plaintiff,                                   )
                                                      )       Civil Action No. 2:19-cv-00364-JDL
v.                                                    )
                                                      )
DOONAN, GRAVES & LONGORIA, LLC, et al                 )
                                                      )
         Defendants                                   )



         DEFENDANTS’ UNOPPOSED MOTION TO EXTEND TIME TO ANSWER

         NOW COME Defendants Doonan, Graves & Longoria, LLC and John A. Doonan, by

and through undersigned counsel, pursuant to Rule 6(b) of the Federal Rules of Civil Procedure,

and hereby respectfully request an extension of time to serve responsive pleadings under Rule

12(a).

         Defendants request an extension to answer the complaint to October 3, 2019. Defendant

Doonan, Graves & Longoria, LLC was served on August 13, 2019. The current response

deadline for Defendant Doonan, Graves & Longoria, LLC is therefore September 3, 2019. Fed.

R. Civ. P. 12(a)(1)(A)(i). The summons issued to John A. Doonan has not been formally served;

but service would be acknowledged or waived by the undersigned upon the granting of this

Unopposed Motion to Extend.

         It will serve the interests of judicial economy to have both Defendants’ answers filed

jointly on the same date. In addition, the undersigned was retained on this matter today (August

28, 2019), and will need this additional time to prepare an answer to the complaint on behalf of

both Defendants. The undersigned has consulted with Plaintiff’s counsel, Lee H. Bals, Esq., who
                                                  1
  Case 2:19-cv-00364-JDL Document 6 Filed 08/28/19 Page 2 of 2                      PageID #: 68



has indicated that Plaintiff does not object to setting the response deadline for both Defendants

under Rule 12(a) to and including October 3, 2019.

       WHEREFORE, Defendants respectfully request that their deadline to answer the

complaint be extended to and including October 3, 2019.


       Dated at Portland, Maine this 28th day of August, 2019


                                                     NORMAN, HANSON & DETROY, LLC

                                                     /s/ Russell B. Pierce, Jr.
                                                     Russell B. Pierce, Jr., Esq.
                                                     Mark G. Lavoie, Esq.
                                                     Attorneys for Defendants

Norman, Hanson & DeTroy, LLC
Two Canal Plaza, P.O. Box 4600
Portland, ME 04112-4600
(207) 774-7000
rpierce@nhdlaw.com

                                CERTIFICATE OF SERVICE


       I hereby certify that on August 28, 2019, I electronically filed DEFENDANTS’

UNOPPOSED MOTION TO EXTEND TIME TO ANSWER with the Clerk of Court using

the CM/ECF system which will send notification of such filing to all counsel of record.


                                              /s/ Russell B. Pierce, Jr.
                                              Russell B. Pierce, Jr., Esq.
                                              Attorney for Defendants

                                              Norman, Hanson & DeTroy, LLC
                                              Two Canal Plaza, P.O. Box 4600
                                              Portland, ME 04112-4600
                                              (207) 774-7000
                                              rpierce@nhdlaw.com




                                                 2
